Memorandum: The indictment charges the defendant with having sold mortgaged property with intent to defraud the purchaser thereof in violation of section 940 of the Penal Law. The mortgagee’s representative testified on behalf of the People on direct examination: “ I had had a conversation with Mr. Koon here; I told him to sell the stuff and remit the money to us and he said he would.” We find no evidence in the record sufficient to support a finding beyond a reasonable doubt that the defendant sold the property with an intent to defraud the purchaser. The judgment of conviction should therefore be reversed and the indictment dismissed. All concur. (The judgment convicts defendant of the crime of fraudulently disposing of mortgaged property.) Present — Taylor, P. J., McCurn, Love, Vaughan and Piper, JJ.